Citation Nr: 0601940	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-13 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of gun shot 
wound to the left upper arm and forearm involving Muscle 
Group III, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel
INTRODUCTION

The veteran served on active duty from October 1950 to May 
1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued a 20 percent 
evaluation for the disability at issue. 

In December 2005, a hearing before the undersigned Veterans 
Law Judge was held at the St. Petersburg RO.  A transcript of 
that hearing is of record.  

The Board observes that the November 2002 rating also denied 
entitlement to service connection for post traumatic stress 
disorder (PTSD) inter alia, with notice of that adverse 
determination issued that same month.  The veteran submitted 
a Notice of Disagreement in March 2003 as to the PTSD claim 
as well as for the above captioned increased rating claim, 
and a Statement of the Case (SOC) was issued in January 2004.  
However, the veteran's substantive appeal, received in 
February 2004, was expressly limited to the increased rating 
claim.  Under the pertinent law and regulations, following 
the issuance of a SOC, the claimant must file a Substantive 
Appeal within 60 days from the date the SOC is mailed or 
within the remainder of the one-year time period from the 
date of mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  Although the Statement of Accredited 
Representative, dated in June 2004, addresses the PTSD claim, 
it acknowledges the substantive appeal was limited to the 
increased rating action.  Consequently, that submission was 
not filed within 60 days of the issuance of the SOC.  Since 
no substantive appeal has been filed by the appellant 
concerning the issue of service connection for PTSD within 60 
days of issuance of the SOC, the Board is without 
jurisdiction as to the claim for PTSD and that issue is not 
properly before the Board. 

In December 2005, this appeal was advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was wounded by grenade fragments in his left 
upper body on September 20, 1951, during the Korean conflict.  
A 20 percent disability evaluation has been in effect since 
the veteran's separation from service.

The present claim derives from an August 2002 claim for 
increased rating.  The veteran was afforded a VA orthopedic 
examination in October 2002 in conjunction with the current 
claim.  X-rays, limited to the left forearm, to include the 
upper arm, revealed minimal minute metallic foreign bodies in 
the soft tissue of the lateral anterior portion of the 
proximal radius.  The examination produced a diagnosis of gun 
shot wound of the left upper arm and left forearm.  The 
veteran's claim for increase was occasioned by his asserted 
left shoulder pain.  At his hearing before the undersigned, 
he additionally asserted that his wound residuals also 
manifested by swelling and pain in the chest area as well as 
problems with his left hand.  

The Board observes that grenade fragments were recognized in 
service as causing a one centimeter wound over the medial 
border of the deltoid near its insertion as well as a through 
and through wound of the left upper arm on the radial side.  
The Board additionally observes that the veteran was afforded 
chest X-rays in May 1952, shortly before discharge, and in 
June 1952, shortly after military discharge, and retained 
foreign bodies were identified in his left chest in each 
case.  The June 1952 X-ray report described a "large 
irregular metallic foreign body" appreciated in the left 
side of the chest at the left of the third interspace 
anteriorly, and another fragment was identified at the left 
base, just below the postero-lateral portion of the 11th rib.  
The record does not suggest any basis to disassociate those 
fragments from the combat related grenade wounds sustained by 
this veteran.  Under the circumstances, the Board is of the 
opinion that another examination would materially assist in 
the development of this appeal.  

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2005). 

Accordingly, this case is REMANDED for the following action:   

1.  The veteran should be afforded 
orthopedic and neurological 
examination(s) by a VA physician.  The 
examiner is requested to indicate the 
current nature and extent of all 
residuals of the veteran's grenade 
fragment wounds.  The claims folder must 
be made available to and reviewed by the 
examiner prior to the requested 
examination and the examiner must 
document that such review was undertaken.   

Beyond field records documenting 
treatment for wounds to the veteran's 
left upper extremity, the examiner's 
attention is invited to May 2, 1952 and 
June 19, 1952 chest X-ray reports, which 
revealed additional retained metallic 
foreign bodies in the veteran's chest 
area. 

All indicated tests and studies should be 
accomplished, including, but not limited 
to, X-rays of the chest and left 
shoulder, as well as any neurological 
testing deemed necessary.  

In addition to range of motion testing, 
the examiner is requested to identify all 
nerves involved and all muscle groups 
affected and to proffer an opinion as to 
the specific extent and severity of the 
appellant's disabilities occasioned by 
his in service wounds.  The examiner is 
specifically requested to discuss whether 
or not the veteran's current chest and 
left hand complaints are related to any 
of those wounds.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact must be so stated.  The report 
of the examinations should reconcile the 
veteran's subjective complaints of pain 
with the objective findings on 
examination.  If the examiner is unable 
to answer, with a reasonable degree of 
certainty, any question posed herein, he 
or she should so indicate.  

2.  The examination report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, corrective procedures should 
be implemented.

3.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


